DETAILED ACTION
This Office Action is responsive to application number 16/545/190 FLUSH TOILET DEODORIZATION DEVICE, filed on 8/20/2019. Claims 1-11 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganawa (JP 2017-223030) in view of Chu (US 5,493,737) in view of Haimsohn et al. (US 2,859,249).
Regarding claim 1 Naganawa shows a flush toilet deodorizing device (10), comprising: an intake port part forming an intake port intaking air (51a); an exhaust port part forming an exhaust port exhausting deodorized air (51b, 51d4); a fan device (52) provided in a deodorizing air channel (51d), the deodorizing air channel linking the intake port and the exhaust port and allowing air to flow (Fig. 4); a water deodorizing part provided in the deodorizing air channel (53), the water deodorizing part using water to deodorize a suctioned air (Fig. 4). But Naganawa fails to show an oxidation catalyst provided in the deodorizing air channel.  However, Chu shows a deodorization device (Fig. 1) that provides an oxidation catalyst (333; activated carbon filter; note, col. 2, lines 7-24) for filtering odor causing gasses.  A review of the specification of the instant invention details that an ‘oxidation catalyst’ is for oxidizing gasses such as hydrogen sulfide and methyl mercaptan.  Turning attention to Haimsohn.  Haimsohn details that activated carbon filters oxidize methyl mercaptans (note, col. 1, lines 18-20; and col. 2, lines 33-37).  Therefore because activated charcoal filters oxidize gasses such as methyl mercaptan and Chu details using and activated charcoal filter in toilet deodorizing device it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naganawa to include an activated charcoal filter in the deodorizing channel for the purpose of further oxidizing gasses that were not absorbed into the water and thereby neutralizing the odor as shown by Haimsohn and Chu. 
Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naganawa (JP 2017-223030) in view of Chu (US 5,493,737) in view of Haimsohn et al. (US 2,859,249) in further view of Waldner (US 5,416,930).
Regarding claims 2 and 3 Naganawa as combined shows the flush toilet deodorizing device according to claim 1, but fails to specifically show wherein the oxidation catalyst is provided downstream of the water deodorizing part in the deodorizing air channel.  However, Waldner details the oxidation catalyst (activated charcoal) being placed after the fan device in the deodorizing channel.  Naganawa shows the fan device as being downstream of the deodorizing part in the deodorizing air channel (Fig. 4:CLM 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Naganawa as combined to be provided downstream of the water deodorizing part in the deodorizing air channel as shown by Waldner for the purpose of further neutralizing any gasses that may not have been neutralized by the water. 
Regarding claim 4 Naganawa as combined shows the flush toilet deodorizing device according to claim 2, further comprising a splash suppressor provided between the water deodorizing part and the oxidation catalyst, the splash suppressor (walls (top, side, bottom) of reservoir at 53 including ramp at 51d1; note ¶ [00441]) suppressing splashing of the water of the water deodorizing part toward the oxidation catalyst.  
Regarding claim 5 Naganawa as combined shows the flush toilet deodorizing device according to claim 4, wherein the water deodorizing part includes a water collecting part (at 53) configured to collect water, and a water surface of the water collected in the water collecting part forms a part of the deodorizing air channel (Fig. 4).  
Regarding claim 6 Naganawa as combined shows the flush toilet deodorizing device according to claim 5, wherein the splash suppressor includes a water-receiving barrier protruding (ramp; Fig. 4) into the deodorizing air channel from a bottom surface of the water collecting part.  
Regarding claim 7 Naganawa as combined shows the flush toilet deodorizing device according to claim 5, wherein the splash suppressor includes an enlarged part (at 51d2; Fig. 4) formed at the water collecting part, the enlarged part increasing a cross-sectional area of the deodorizing air channel (Fig. 4).  
Regarding claim 8 Naganawa as combined shows the flush toilet deodorizing device according to claim 1, wherein the water deodorizing part includes a water collecting part (at 53) configured to collect water, a water surface (at 51e) of the water collected in the water collecting part forms a part of the deodorizing air channel (Fig. 4), the flush toilet deodorizing device further comprises: a water supply part (3, 51a1, B) supplying water to the water collecting part; a drainage part (51f, 10b1) draining water from the water collecting part; and a controller (70) controlling the water supply by the water supply part and the intake by the fan device, and the controller performs a first water supply mode of the water supply part supplying a first water amount to the water collecting part, and a second water supply mode of the water supply part supplying a second water amount to the water collecting part, the second water amount being less than the first water amount (¶ [0050] initial filling of water reservoir 51e=first water amount,; ¶ [0057-0059 and 0064-0066] subsequent filling of water reservoir after use and initial filling).  
Regarding claim 9 Naganawa as combined shows the flush toilet deodorizing device according to claim 8, wherein the controller performs a first air intake mode of the fan device intaking a first airflow rate (Fan ON; air intake pulls air through the deodorizing channel; ¶ [0059]) and a second air intake mode of the fan device intaking a second airflow rate (Fan OFF; air intake = zero; ¶ [0059]), the first airflow rate being a maximum airflow rate of the fan device (Fan ON), the second airflow rate being less than the first airflow rate (Fan OFF), and the controller does not perform the first air intake mode when performing the first water supply mode (¶ [0057-0059]).  
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto (US 2006/0064805) shows an oxidation catalyst.  Morikawa et al. (US 4,558,473) shows the general state of the art of a toilet deodorizer device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        4/28/2022